Notice of Pre-AIA  or AIA  Status
 	The present application 16/526,407, filed on 7/30/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                         (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	This application is a CON of US Application # 15/273,837 filed on 09/23/2016 is now US PAT 10572354 15/273,837 is a CON of US Application # 14/942,483 filed on 11/16/2015 is now US PAT 9477555
DETAILED ACTION
Claims 1-4,7-8,12-15,21-29 are allowed in this application, canceled claims        5-6,9-11,16-20
Examiner acknowledges applicant’s amendment filed on 8/16/2022
Drawings
The Drawings filed on 7/30/2019 are acceptable for examination purpose





Reasons for Allowance

 	Claims 1-4,7-8,12-15,21-29 (re-numbered as 1-19) are allowed.
	The following is an examiner’s statement of reasons:

 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.  In view of applicant’s, remarks filed on 8/16/2022, further the claim 1 limitation “wherein the policy associates each of the components of the client data with a respective essentialness score as being assessed in the context of respective impact of the components on performing the selected service at the target site”, claim 8 limitation “recording changes in the client site of client data that are relevant to a selected service of the one or more selected service based a policy for the selected service as configured by the target site”, claim 15, “recording changes in the source site of client data that are relevant to a selected service of the one or more selected service based on a policy for the selected service as configured by the target site” in the application are deemed to be directed to an nonobvious improvement over the invention patented in cited  US Patent No. 7827136, US Pub. No. 2011/0197280, US Pub.No. 2016/0306719, US Pub.No. 2007/0214384, US Patent No. 9,424,152 prior art of references

 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-4,12-14,21-29 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154